DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajime (JPH08274050A).
In reference to claims 17, Hajime teaches teaches a carrier wafer comprising a body defining a first surface having a center portion and an edge portion and a second surface on an opposite side of the body from the first surface, the first surface defining a substantially convex or concave shape and the second surface being substantially flat, wherein the first surface is configured to polish to a substantially flat shape under differential polishing rates between the center portion and the edge portion, and a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 µm to 5 µm, (Hajime teaches, “a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 µm to 5 µm.  The Hajime reference does appear to teach this limitation.  Hajime teaches, “For example, in the case of polishing a wafer having a diameter of 8 inches, the numver of revolutions in the double-side polishing for flattening both the front and back surfaces in 40 rpm, but by increasing it by 5 rpm, the polishing allowance between the central portion and the peripheral potion can be increased.  The medium concave thickness t, which is the difference, is about 0.25 to 0.3 µm.  Therefore, when the value of the sag thickness t1 is expected to be 0.5 µm, the rotation speed may be increased by 10 rpm from the normal setting” and in the instance where you only form the concave surface on the front surface).
In reference to claim 20, Hajime teaches the first surface defines a concave shape, (pp 0006).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajime (JPH08274050A) in view of Tawara (2016/0118073).
In reference to claim 1, Hajime teaches a method of forming a carrier wafer, comprising the steps ofvlapping a first surface and a second surface of the carrier wafer such that the carrier wafer is substantially flat, and polishing the first surface of the carrier wafer with at least one of a differential pressure, a differential speed or a differential time between a center portion and an edge portion of the carrier wafer such that the first surface has a convex or concave shape, (pp 0006 of the translation of Google patents).
In reference to claim 2, Hajime teaches wherein the step of polishing the first surface of the carrier wafer comprises polishing the first surface of the carrier wafer with a differential pressure between the center portion and the edge portion, (pp 0006).
In reference to claim 3, Hajime teaches wherein the first surface of the carrier wafer is configured to polish to a substantially flat shape via a finish polishing step performed after the polishing step, (pp 0006).
In reference to claim 4, Hajime teaches further comprising the step finish polishing the center portion and the edge portion of the first surface to a substantially flat shape after the polishing step, wherein at least one of the carrier wafer and a polishing pad are rotated relative to one another during the finish polishing step such that the center portion and the edge portion of the first surface are polished at different rates simultaneously, (pp 0006).
In reference to claim 6, Hajime teaches wherein the step of polishing the first surface of the carrier wafer defines a concave shape, (fig. 1b).
In reference to claim 7, Hajime teaches wherein the step of polishing the first surface further comprises rotating a polishing head against the first surface of the carrier wafer, (pp 0006).
In reference to claim 8, Hajime teaches wherein the first and second surfaces are on opposite sides of the carrier wafer, (fig. 1a).
	
In reference to claim 9, Hajime teaches wherein the lapping of the first surface and the second surface is performed substantially simultaneously, (pp 0006).
In reference to claim 11, Hajime teaches wherein the carrier wafer is substantially circular, (fig. 1a).

Hajime teaches all the limitations of the claims except for the carrier wafer comprising a glass, glass-ceramic or ceramic material, wherein the carrier wafer has a diameter of from 250 mm to 450 mm and a thickness of from 0.5 mm to 2 mm after lapping, wherein the differential pressure is from 5 psi to 20 psi, wherein a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 µm to 5 µm after the step of polishing the first surface of the carrier wafer with the differential pressure is performed, wherein the carrier wafer has an outside diameter of from 200 mm to 400 mm.
Tawara teaches mirror polishing a glass wafer, (pp 0021). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide utilize the polishing method of Hajime with glass wafers, since it is well known to produce wafers out of various materials. 
	It would have been further obvious to provide the method with the carrier wafer has a diameter of from 250 mm to 450 mm and a thickness of from 0.5 mm to 2 mm after lapping, wherein the differential pressure is from 5 psi to 20 psi, wherein a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 µm to 5 µm after the step of polishing the first surface of the carrier wafer with the differential pressure is performed, wherein the carrier wafer has an outside diameter of from 200 mm to 400 mm, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimu or workable ranges merely involves routine skill in the art. And since the Hajime reference teaches the method steps of slicing an ingot and lapping and polishing the wafer to a desired outcome.  One of ordinary skill in the art could definitely utilize the method of Hajime to polish a wafer having a diameter between 250 mm and 450 mm and modify the thickness within a range of 0.5 mm to 2 mm, and produce the same outcome as the 203.2 mm wafer that is taught by Hajime.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajime as modified by Tawara in further view of Bello et al. (5,968,849).
Hajime as modified by Tawara teaches all the limitations of the claims except for wherein the step of polishing the first surface of the carrier wafer defines a convex shape.
Bello et al. teaches providing a wafer comprising a convex shape, (col. 2, line 39).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the polishing method of Hajime as modified by Tawara to form a wafer with a convex shape, since Bello et al. teaches forming wafers with convex and concave shapes by etching, and Hajime teaches a method of forming a wafer with a concave shape by either polishing or etching, therefore one could utilize the polishing step of Hajime to also form a convex shape given the optimal polishing parameters. 


Allowable Subject Matter
Claims 13-16 are allowed.

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
The Applicant argues that Hajime fails to disclose that modifying the difference in the thickness between center and edge portions of its wafer produces a desired result in the wafer.
The Examiner disagrees.  First, in claim 1, you claim, “polishing the first surface of the carrier wafer with at least one of a differential pressure, a differential speed or a differential time between a center portion and an edge portion of the carrier wafer such that the first surface has a convex or concave-shape”.  The claim goes on to claim that, “a difference in thickness between the center portion and the edge portion of the carrier wafer being from 1 µm to 5 µm after the step of polishing the first surface of the carrier wafer with the differential pressure is performed”.  Hajime teaches that its concave surface can be formed by polishing the surface of the carrier wafer with a differential speed.  “Here, a method of processing the wafer into a concave shape by double-sided polishing will be described.  When polishing a silicon wafer, the polishing rate changes depending on conditions such as the temperature at the polishing suface, the material of the friction surface of the polishing machine, and the pressing force.  Among these conditions, the temperature on the polishing surface can be controlled within a certain rane by changing the rotation speed of the surface plate while keeping other conditions constant.”  Therefore the claimed limitation of the difference in thickness between the center portion and the edge portion of the carrier wafer being from 1 µm to 5 µm after the step of polishing the first surface of the carrier wafer with the differential pressure is performed, is not being considered in reference to the Hajime reference, since the range only seems to pertain to polishing the surface of the carrier wafer with a differential pressure.
Also, in reference to the limitation of claim 17, of “a difference in thickness between the center portion and the edge portion of the carrier wafer is from 1 µm to 5 µm.  The Hajime reference does appear to teach this limitation.  Hajime teaches, “For example, in the case of polishing a wafer having a diameter of 8 inches, the numver of revolutions in the double-side polishing for flattening both the front and back surfaces in 40 rpm, but by increasing it by 5 rpm, the polishing allowance between the central portion and the peripheral potion can be increased.  The medium concave thickness t, which is the difference, is about 0.25 to 0.3 µm.  Therefore, when the value of the sag thickness t1 is expected to be 0.5 µm, the rotation speed may be increased by 10 rpm from the normal setting”,
The Applicant further argues that the Hajime reference does not have a diameter from 250 mm to 450 mm and a thickness from 0.5 mm to 2 mm after lapping. And, “Furthermore, the Office Action does not provide any evidence or reasoning as to why one of skill in the art would have modified the diameter or thickness of the Hajime wafer. More specifically, the Office Action fails to provide any evidence or reasoning as to why one of skill in the art would have modified the diameter of the Hajime wafer to be within the specifically claimed range of “250 mm to 450 mm” or to modify the thickness of the Hajime wafer to be within the specifically claimed range of “0.5 mm to 2 mm,” as recited in claim 1. Instead, the rejection of these features appears to be based upon improper hindsight rather than facts gleaned from the prior art.”
The Examiner disagrees.  The Hajime reference teaches a carrier wafer which is 8 inches or 203.2 mm.  Even though this does not fall in the range of the diameter claimed of 250 mm to 450 mm, one could definitely choose a slightly bigger wafer, and to modify the thickness of the wafer to be within the specific claimed range of 0.5 mm to 2 mm, since the Hajime reference teaches the method steps of slicing an ingot and lapping and polishing the wafer to a desired outcome.  One of ordinary skill in the art could definitely utilize the method of Hajime to polish a wafer having a diameter between 250 mm and 450 mm and modify the thickness within a range of 0.5 mm to 2 mm, and produce the same outcome as the 203.2 mm wafer.
The Applicant further argues that the Hajime reference is silent regarding any lapping steps.  The Examiner disagrees.  Hajime teaches, “Further, the method of manufacturing a semiconductor wafer, a wafer is obtained by slicing an ingot, the peripheral portion of the sliced wafer is chamfered, the cut surface of the chamfered wafer is lapped, the lapped wafer is etched, and the wafer is etched. Gradually grind the front suface(front surface) or both front an back surfaces of the wafer from its center to the peripheral edge, and then polish the ground surface (front surface) or both front and back surfaces of the wafer. Then the mirror finished wafer is cleaned.”  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 23, 2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723